                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:17-CR-141-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
ADAM GEOFFREY FRANKEL,                        )
                                              )
                          Defendant.          )


       On May 21, 2020, Adam Geoffrey Frankel ("Frankel" or "defendant'') moved for

compassionate release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b),

132 Stat 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed a supplement,

memorandum, and records in support [D.E. 88, 89, 94, 95]. On November 10, 2020, the United

States responded in opposition and filed records in support [D.E. 117]. On December 17, 2020,

Frankel replied [D.E. 119]. On December 21, 2020, the government surreplied [D.E. 120]. As

explained below, the court denies Frankel's motion.

                                                  I.

       On December 11, 2017, pursuant to a written plea agreement, Frankel pleaded guilty to

manufacture of child pornography. See [D.E. 25, 40, 41]. On May 24, 2018, the court held a

sentencing hearing and adopted the facts set forth in the Presentence Investigation Report ("PSR").

See [D.E. 65, 67, 68, 81]; Fed. R. Crim. P. 32(i)(3)(A)-{B). The court calculated Frankel's total

offense level to be 41, his crimjnal history category to be I, and his advisory guideline range to be

324 to 360 months' imprisonment. See [D.E. 68] 1; [D.E. 81] 6. After granting the government's

motion for downward departure and thoroughly considering all relevant factors under 18 U.S.C. §



           Case 5:17-cr-00141-D Document 136 Filed 02/03/21 Page 1 of 7
3553(a), the court sentenced Frankel to 259 months' imprisonment. See [D.E. 67] 2; [D.E. 68] 2;

[D.E. 81] 49-56. Frankel did not appeal.

        On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all admini!-!tl'ative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant's facility, whichever is earlier." 18U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate
                      r
"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Conimissionpolicy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

                                                   2

           Case 5:17-cr-00141-D Document 136 Filed 02/03/21 Page 2 of 7
extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               {A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                            (1) suffering from a serious physical or medical condition,

                            (II) suffering from a serioµs functional or cognitive impairment,
                                 or

                             (III) experiencing deteriorating physical or mental health because
                                   of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 6S years old; (ii)
                      is experiencing a serious deterioration in physical or mental health ,
                      because ofthe aging process; and (iii) has served at least 10 years or 7S
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                    3

             Case 5:17-cr-00141-D Document 136 Filed 02/03/21 Page 3 of 7
 that "an extraordinary' and compelling reason need not have been unforeseen at the time of

 sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lB 1.13 cmt. n.2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement" Id Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to accountfortheFirstStepAct. Accordingly, section lBl.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A). See,    ~     United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing~ inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d

 1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);




                (D) Other Reasons.-As determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 5:17-cr-00141-D Document 136 Filed 02/03/21 Page 4 of 7
United States v. Clark, No. 1:09cr336-l, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 1S, 2020)

(unpublished).

       As for Frankel's request for compassionate release, Frankel contends that he has exhausted

his admjnjstrative remedies and that the exhaustion requirement should be waived. See [D.E. 88]

2-S; [D.E. 89] 2; [D.E. 94] 3. OnApril8,2020,Frankelsubmittedarequestforhomecon:finement.

See [D.E. 88-1]. On April 21, Frankel submitted another request. See [D.E. 88-2]. On May 13,

2020, Frankel attempted to submit a request for compassionate release to the Warden. See [D.E. 94-

1]. Frankel's requests have gone unresolved. See [D.E. 88-3]; [D.E. 94-2]. Notably, the

government has not invoked section 3S82's exhaustion requirement. See United States v. Al~ 960

F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Frankel's claim on the merits.

       Frankel seeks compassionate release pmsuant to section 3S82(c)(l)(A). In support of his

request, Frankel notes that he has tested positive for COVID-19 on June 4, 2020, recovered from

COVID-19, and might get it again. See [D.E. 94] 1-2. Frankel also cites the COVID-19 pandemic,

his history of and complications from pneumonia, and frequent :MR.SA infections. See [D.E. 88]

~, 9; [D.E. 94] S; [D.E. 119] 2-3. Frankel also cites the conditions at FCC Butner and USP

Yazoo, his rehabilitation efforts, and his release plan. See [D.E. 88] 6-8, 9--J 1; [D.E. 94] 1-2, S-7;

[D.E. 94-3]; [D.E. 119] 3.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). While Frankel states that he


       2
          The Fomth Circuit has not addressed whether section 3S82's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must "properly invoke" the rule
for this court to enforce it. See~ 960 F.3d at 833-34.

                                                  s
           Case 5:17-cr-00141-D Document 136 Filed 02/03/21 Page 5 of 7
suffers from :frequent MR.SA infection and complications from contracting pneumonia, he has not

demonstrated that he is not going to recover from these complications or that they cannot be treated

while Frankel serves his sentence. The same point hold true if Frankel were again to contract

COVID-19. Accordingly, reducing Frankel's sentence is not consistent with application note 1(A).

See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Frankel's health conditions, rehabilitation efforts, and release plan are

extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Rai~ 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3553(a) factors counsel against reducing Frankel's sentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140,

at *3-8.

       Frankel is 36 years old and engaged in horrific criminal behavior between 2010 and 2013.

See PSR ff 8-17. Frankel manipulated at least three different children under the age of 16 into

making ehild pornography videos on multiple occasions. See id. Frankel recorded over eight hours

of video with one victim over the course of four months. See [D.E. 81] 40. Over three hours of

video exist with another victim. See id. Frankel also possessed the equivalent ofover 130,000 child

pornography images. See PSR ,r 21. Frankel's actions have forever harmed his victims, who

strugglewiththetraumaoftheirabuseyearslater. See [D.E. 81] 34-36; [D.E.120-1]. Nonetheless,

Frankel has no criminal history and has taken some positive steps while incarcerated. See PSR ,r

23-25; [D.E. 88] 10; [D.E. 94] 6-7; [D.E. 94-3]; [D.E. 119] 3. The court also has considered

                                                  6

           Case 5:17-cr-00141-D Document 136 Filed 02/03/21 Page 6 of 7
Frankel's exposure to COVID-19, his health conditions, his rehabilitation efforts, and his release

plan. Cf. Pe_pper v. United States, 562 U.S. 476, 480-81 (2011). Having considered the entire

record, the steps that the BOP has taken to address COVID-19 and treat Frankel, the section 3553(a)

factors, Frankel's arguments, the government's persuasive response, and the need to punish Frankel

for his h9rrible cnminal behavior, to incapacitate Frankel, to promote respect for the law, to deter

others, and to protect society, the court declines to grant Frankel's motion for compassionate release.

See,~ Chavez-Meza v. United States, 138 S. Ct. 1959, 1966--68 (2018); Ruffin, 978 F.3d at

1008--09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL

205515, at •2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       As for Frankel's request for home confinement, Frankel seeks relief under the CARES Act.
See [D.E. 88]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at •2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-KDB-DCK., 2020 WL

5535020, at •t (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-l, 2020 WL 1943476, at •3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Frankel's request for home confinement.

                                                  n.
       In sum, the court DENIES Frankel's motion for compassionate release [D.E. 88, 94], and

D1Sl\1ISSES Frankel's request for home confinement.

       SO ORDERED. This L           day of February 2021.


                                                            JSC.DEVERID
                                                            United States District Judge

                                                  7

           Case 5:17-cr-00141-D Document 136 Filed 02/03/21 Page 7 of 7
